Citation Nr: 9925342	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-10 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972 and from July 1978 to September 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to service connection for PTSD 
and major depressive disorder.  The veteran filed a timely 
notice of disagreement, and was issued a statement of the 
case in June 1998.  The RO received her substantive appeal in 
July 1998.  The veteran then presented testimony at a hearing 
conducted by the Hearing Officer (HO) at the local VARO in 
November 1998.  The HO confirmed and continued the denial of 
the benefits sought in a February 1999 supplemental statement 
of the case.  In June 1999, she withdrew, in writing, her 
request for a hearing before a Member of the Board in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has presented competent lay and medical 
evidence of her claimed in-service stressor; that is, the 
miscarriage during her first period of active duty.

2.  The veteran is not show by competent medical evidence to 
currently manifest PTSD.

3.  A nexus between the veteran's current major depressive 
disorder and her periods of active duty service has not been 
demonstrated by competent medical evidence.

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claims for service connection for PTSD and major depressive 
disorder are plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for major 
depressive disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
well grounded claims; that is, claims which are plausible.  
If she has not presented well grounded claims, her appeals 
must fail and there is no duty to assist her further in the 
development of her claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although her claims 
need not be conclusive to be well-grounded, they must be 
accompanied by supporting evidence that justifies a belief by 
a fair and impartial individual that such claims are 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Where a veteran has 
served for 90 days or more during a period of war or 
peacetime service after December 31, 1946, and certain 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that where 
the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the claim 
to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting the definition of a well-
grounded claim set forth in Caluza).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. at 495. With regard to a showing of a 
chronic disability in service, the Court concluded in Savage, 
supra, that chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period."  
Id.

The Court has further explained that eligibility for PTSD 
service connection requires the presence of 3 elements: (1) A 
current, clear diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and sufficiency of the 
claimed in-service stressor for purposes of a clinical 
diagnosis); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between the current symptomatology 
and the specific claimed in-service stressor.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If the claimed stressor is 
not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stress and must be corroborated by 
"credible" supporting evidence.  Id. at 142.

Previously, 38 C.F.R. § 3.304(f) provided that "service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor."  
However, effective March 7, 1997, date of the decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997), and to conform with 
the holding in that decision, 38 C.F.R. § 3.304(f) was 
amended deleting the cited provision and stating instead that 
"[I]f the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor."

In the instant case, the veteran avers that she manifests 
PTSD, or at the very least major depressive disorder, 
secondary to her periods of active duty service.  Therefore, 
she believes that service connection is warranted.

Service medical records pertaining to the veteran's first 
period of service show that she indicated having had nervous 
trouble on Report of Medical History for initial enlistment 
examination purposes in March 1970.  The physician's summary 
portion of this report noted that the veteran had a history 
of mild nervousness and physiologic cramps.  Nonetheless, the 
accompanying Report of Medical Examination shows a normal 
psychiatric evaluation and she was deemed to be qualified for 
induction/enlistment.  On June 25, 1970, the veteran was seen 
with complaints of nervousness manifested by depressive type 
complaints (aggressiveness, lack of energy, insomnia, crying 
and isolation from others.  The examiner noted that this was 
a situational-type disorder.  She was prescribed Triavil.  On 
follow-up examination five days later, the veteran's symptoms 
persisted and was noted to be unimproved by the medication.  
She was told to discontinue Triavil, and was prescribed a 
placebo.  On July 13, 1971, the veteran was in the OB-GYN 
Clinic indicating that she had her last menstrual period on 
May 15.  She reported that it was not unusual to miss several 
months.  For the prior two months, her chief complaint was 
that of occasional, intermittent, bilateral lower quadrant 
shooting pains.  However, examination of the veteran at that 
time revealed that she had a functional amenorrhea.  She was 
given a Pap smear and told to return when needed.  In October 
1971, the veteran was given a pregnancy test, which was found 
to be negative.  On November 16, 1971, she was seen in the 
Outpatient Clinic with complaints of severe right lower 
quadrant cramping since the prior evening.  She reported that 
she had been having sharp cramps for the past 3 to 5 months.  
There were clots and heavy vaginal bleeding.  On referral to 
the OB-GYN Clinic, it was determined that she had a complete 
spontaneous abortal (20 weeks into gestation).  She was 
admitted to the hospital for further treatment.  At the 
conclusion of the hospital course, the veteran was noted to 
be afebrile with a normal post-abortal examination.  She was 
returned to duty on November 22, 1971.  On follow-up 
examination in December 1971, it was noted that her uterus 
was now in the upper limits and examination of her adnexa was 
negative.  She had no complaints.  The veteran had normal 
psychiatric and pelvic evaluations on separation examination 
in December 1971.  She certified that she was in good health 
at that time.  The veteran was thereafter discharged from 
military service on February 7, 1972.

Service medical records pertaining to the veteran's second 
period of active duty service show that she reported having 
attempted suicide in 1970 due to depression on Report of 
Medical History for re-enlistment purposes in April 1978.  
She noted that she had received 3 months of psychiatric 
evaluation at that time.  Nevertheless, the accompanying 
Report of Medical Examination shows a normal psychiatric 
evaluation.  She was seemed to be qualified for duty on 
physical inspection in July 1978.  In June 1979, the veteran 
was found to be pregnant and was thereafter given a Chapter 8 
discharge.  Her July 1979 separation examination shows that 
she had a normal psychiatric evaluation.  The veteran was 
discharged from military service on September 4, 1979.  

VA treatment records developed in 1977, 1980 and 1984 do not 
mention the presence of an acquired psychiatric disorder.

In conjunction with her present claim, the veteran submitted 
a detailed letter explaining her stressor in November 1997.  
In sum, the letter seeks to relate the stress and anguish 
that she alleges that she endured because of the negligence 
and incompetence that she feels was the military exhibited 
with respect to her first pregnancy.  The veteran noted that 
she was having an affair with the non-commissioned officer in 
charge, and that she knew that everyone felt that she was 
pregnant at that time.  Nonetheless, the military failed to 
timely diagnose her pregnancy and, as a direct result 
thereof, her first child died.  After the miscarriage, she 
avers that she became suicidal, and "started drinking and 
drugging to ease the pain."

The veteran was afforded a VA mental disorders examination in 
December 1997.  She reported that, following the miscarriage, 
she became very depressed, very angry, threatened the 
hospital personnel that she was going to sue and was never 
returned to duty.  After that, she worked as a civilian for 
approximately four years but then started doing nothing but 
drinking and using speed and Valium.  Finally, in 1977 or 
1978, she became tired of this lifestyle and re-enlisted in 
the Army.  She stated that she continued to drink and to use 
speed.  The examiner noted that the veteran's pregnancy was 
not made until she was in the seventh month of her pregnancy.  
She then worked until 1991, when she began to drift around 
the country living as a homeless person actually sleeping in 
the woods in Florida.  In 1994, she entered the homeless VA 
program and has since been variously employed.  

On mental status evaluation in December 1997, the veteran 
reported that she has a short temper and no patience.  She 
stated, " I don't like cleaning up messes that somebody else 
made.  The mistakes people make at work, I have to come and 
fix them up."  She also complained of poor concentration and 
losing interest in many things.  She further stated, "I'm 
content alone.  I have two female kitty cats and they give me 
all the company in the world.  They are my children.  They 
behave like children.  I don't go to parties or to movies.  I 
don't associate with people outside of my work.  I don't have 
a desire to do it.  I've lost interest in crafts.  I don't 
drink anymore.  I stopped drinking heavily and then I decided 
against it and I haven't been drinking since."  The 
examination report further reflects that the veteran 
complained of having a dream every six weeks in which she was 
being chased down the street by a tall, dark person with a 
knife.  The veteran stated that she was sad all of the time 
but never cries.  She also complained of a low energy level, 
and had to push herself at her job at the Post Office.  She 
reported that her sleep was poor; sleeping about five hours 
per night but was tired when she gets up.  Concentration and 
comprehension were noted to be much less good than they used 
to be; she reported that her immediate memory was so poor 
that a dozen or more times a week she will find herself in 
another room without remembering her errand.  She noted that 
she had suicidal thoughts once a week, and that she would use 
a gun.  She had no friends, but she was content and insisted 
on being a loner.  The only thing that she did in her spare 
time was play with her cats.  About twice a week, however, 
she finds herself wishing that she would not wake up.  The 
examiner further questioned the veteran about psychotic 
indices, but could elicit none.  The examiner also determined 
that the veteran was in the high range of average 
intelligence and was competent for VA purposes.  The Axis I 
diagnosis was mood disorder with major depressive features.  
The veteran's Global Assessment of Functioning (GAF) score 
was noted to be 50.

Inasmuch as the aforementioned VA examination report failed 
to show any complaints with respect to the veteran's 
miscarriage and its relationship to her diagnosis, the 
veteran's claims folder was returned to the VA examiner for 
additional comment in January 1998.  After reviewing the 
psychiatric evaluation and the available claims folder, the 
VA examiner commented:

"I believe that my previous diagnosis 
resulted from the fact that when I did 
dictate the last portion of my 
evaluation, which included the diagnosis, 
I did not at the time have available my 
notes regarding her second tour of duty.  
This tour of duty implied a relatively 
good adjustment to military service and 
its requirements, although she did have 
problems with alcohol and drug abuse.  
However, the exceedingly chaotic and 
maladaptive period in her life, which 
actually occurred after 1991, was not the 
period that followed her first tour of 
duty.

Because there cannot be as direct a 
causal relationship between the 
miscarriage and the severe depression and 
chaotic lifestyle when this woman was a 
homeless person and actually lived in the 
woods, the [previous] diagnosis cannot be 
maintained."

Accordingly, the previous Axis I diagnosis was changed to 
multiple diagnoses of major depressive disorder without 
psychotic features.  Alcohol dependence (by prior history), 
amphetamine abuse (by prior history) and anxiolytic [sic] 
abuse (Valium) (by prior history) were also included as Axis 
I diagnoses.

VA treatment records developed between February 1996 and 
February 1998 show treatment on occasion for depression.

The veteran thereafter reiterated her contentions at a 
personal hearing held by the Hearing Officer at the local 
VARO in November 1998.  At the conclusion of the hearing, she 
submitted a copy of a letter that she received from SSGT B. 
[redacted], postmarked October 13, 1971.  The letter indicates 
that he was the father of the baby that she subsequently 
lost.  The veteran also submitted a statement from her 
mother.  The veteran's mother noted that after the 
miscarriage her daughter got out of the military to get her 
life back together.  She stated that when her daughter came 
home, she was a different person from the one that went in 
the military.  She was very depressed, moody and angry.  She 
bounced from one job to the other and drank a lot.  In 1978, 
she went back into the military but got out due to pregnancy.  
She further noted that the veteran was angry with the 
government and blames the doctors for the loss of her baby.

After a careful review of the evidence of record, it is the 
finding of the Board that the veteran does not suffer from 
PTSD or major depressive disorder of service inception.  
While the veteran has presented competent lay and medical 
evidence of her miscarriage during her first period of 
service, the evidence of record does not show a clear 
diagnosis of PTSD or provide a nexus between her current 
major depressive disorder and military service.  In Cohen, 
the Court stated that mental health professionals are experts 
and are presumed to know the DSM requirements applicable to 
their practice and to have taken them into account in 
providing a diagnosis.  See, supra at 140.  In the instant 
case, various mental health professionals have afforded the 
veteran examination.  However, there is no current diagnosis 
of PTSD.  Moreover, the VA examiner concluded that a nexus 
between the veteran's miscarriage in service and current 
depressive disorder is not tenable.

In the absence of a clear diagnosis of PTSD or a medical 
nexus between the veteran's current major depressive disorder 
and military service, it is the finding of the Board that she 
has not presented well grounded claims of entitlement to 
service connection.

In reaching this conclusion, the Board has considered the 
veteran's contention that the December 1997 VA examination 
report is inadequate because the form that the examiner used 
was for mental disorders (except PTSD and eating disorders) 
and he later changed the diagnosis.  After a longitudinal 
review of the record, however, the Board finds that this 
contention is without merit.  In this regard, the Board notes 
that the 'title' assigned the form utilized by the VA 
examiner does not render his findings any less credible.  
Indeed, the examiner, having reviewed the veteran's claims 
folder prior to her coming in, undertook an exhaustive review 
of her personal history to include her alleged stressor (the 
miscarriage), as well as her current mental status, and 
rendered a diagnosis.  Although he later changed his mind as 
to the relationship between the veteran's current disorder 
and her military service, he provided an adequate discussion 
of the salient facts involved in doing so.  Moreover, the 
diagnoses and clinical findings rendered by this VA examiner 
are consistent with the veteran's medical history, and are 
essentially uncontradicted by any other recent medical 
evidence of record.  Hence, the Board finds that the December 
1997 VA examination report and subsequent January 1998 
addendum are adequate for purposes of determining entitlement 
to the benefits sought.

The Board has also considered the contentions of the veteran, 
inasmuch as she is offering her own medical opinion and 
diagnoses, and notes that the record does not indicate that 
she has any medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The veteran's assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claims for service connection for PTSD and 
major depressive disorder, as imposed by 38 U.S.C.A. § 
5107(a) (West 1991).  The claims, therefore, must be denied.  
Since the veteran has failed to present well grounded claims, 
VA has no duty to assist her in the development of facts 
pertaining to them.

Where claims are found to be not well grounded, VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to her claims, but VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete her application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim. Robinette 
v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the 
situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make her claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claims of entitlement to service connection for PTSD and 
major depressive disorder are denied as not well grounded.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

